DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 8/10/2022. 

Terminal Disclaimer
The terminal disclaimer filed on 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11184692 has been reviewed and is accepted. The terminal disclaimer has been recorded.
         
Response to Amendment
In response to the action mailed on 6/13/2022, the Applicant has filed a response amending the claims.
             
Response to Arguments
In view of Applicant’s response the claims are allowable.

Allowable Subject Matter
Claims 1-20 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:

Smith et al (US Pub 20210111796)  Fig 1, Fig 4, where a system 100 configures a first burst including a first repeating pattern (i.e. ALL 1’s) that is biased with respect to a first data bit value (i.e. 1’s) over a second data bit value (i.e. 0’s) (step 404), where the system 100 performs a first series of measurements based on a first series of burst transmissions from an optical transmitter of an ONU (e.g. 310) in an optical network (i.e. a PON) (step 405), and where first bursts in the first series of burst transmissions include the first burst (i.e. ALL 1’s), where the system 100 determines a first optical power level (PALL_1’s)  based on the first series of measurements (step 405), where the system 100 configures a second burst including a second repeating pattern (i.e. ALL 0’s) that is biased with respect to the second data bit value (i.e. 0’s) over the first data bit value (i.e. 1’s) (step 408), where the system 100 performs a second series of measurements based on a second series of burst transmissions from the optical transmitter of the ONU (e.g. 310), and where second bursts in the second series of burst transmissions include the second burst (i.e. ALL 0’s) (step 409), and where the system 100 determines a second optical power level  (PALL_0’s) based on the second series of measurements (step 409).

Prause (US Pub 20170201320) Fig 2 where an upstream burst 214 from an ONU 206.1 is a preamble (e.g. 601) (as shown in Fig 6A).

The newly found prior art relevant to the Applicant’s disclosure is the following:

Katayama et al (US Pub 20180359028) and more specifically Figs 1-3. 

Gao et al (US Pub 20180309518) and more specifically Fig 3. 

Van Veen et al (US Pub 20110255866) and more specifically Fig 1 and Fig 10. 

Wong et al (US Pub 20080310861) and more specifically Fig 1 and Fig 2. 

Teeter et at (US Pat 7414234) and more specifically Fig 1 and Fig 2. 

DeLew et al (US Pub 20070201867) and more specifically Fig 1. 

Dalton et al (US Pub 20070127923) and more specifically Fig 1. 

Bowler et al (US Pat 6963696) and more specifically Fig 1 and Fig 2. 

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A method comprising: 
configuring a first burst preamble including a first repeating preamble pattern that is biased with respect to a first data bit value over a second data bit value, wherein the first repeating preamble pattern includes a first data signal that is balanced with respect to the first data bit value and the second data bit value; 
performing a first series of measurements based on a first series of burst transmissions from an optical transmitter of an optical network unit (ONU) in an optical network, wherein first bursts in the first series of burst transmissions include the first burst preamble; 
determining a first optical power level based on the first series of measurements; 
configuring a second burst preamble including a second repeating preamble pattern that is biased with respect to the second data bit value over the first data bit value, wherein the second repeating preamble pattern includes a second data signal that is balanced with respect to the first data bit value and the second data bit value; 
performing a second series of measurements based on a second series of burst transmissions from the optical transmitter, wherein second bursts in the second series of burst transmissions include the second burst preamble; and 
determining a second optical power level based on the second series of measurements.

Regarding Claim 8, A system comprising: 
an optical network unit (ONU) including an optical transmitter; and 
a power meter configured to connect to the ONU, wherein the power meter is further configured to: 
configure a first burst preamble including a first repeating preamble pattern that is biased with respect to a first data bit value over a second data bit value, wherein the first repeating preamble pattern includes a first data signal that is balanced with respect to the first data bit value and the second data bit value; 
perform a first series of measurements based on a first series of burst transmissions from the optical transmitter of the ONU in an optical network, wherein first bursts in the first series of burst transmissions include the first burst preamble; 
determine a first optical power level based on the first series of measurements; 
configure a second burst preamble including a second repeating preamble pattern that is biased with respect to the second data bit value over the first data bit value, wherein the second repeating preamble pattern includes a second data signal that is balanced with respect to the first data bit value and the second data bit value; 
perform a second series of measurements based on a second series of burst transmissions from the optical transmitter, wherein second bursts in the second series of burst transmissions include the second burst preamble; and 
determine a second optical power level based on the second series of measurements.

Regarding Claim 15, A non-transitory computer readable medium comprising instructions, the instructions comprising: 
one or more instructions that, when executed by a processor of a power meter configured to connect to an optical network unit (ONU), cause the power meter to: 
configure a first burst preamble including a first repeating preamble pattern that is biased with respect to a first data bit value over a second data bit value, wherein the first repeating preamble pattern includes a first data signal that is balanced with respect to the first data bit value and the second data bit value; 
perform a first series of measurements based on a first series of burst transmissions from an optical transmitter of the ONU in an optical network, wherein first bursts in the first series of burst transmissions include the first burst preamble; 
determine a first optical power level based on the first series of measurements; 
configure a second burst preamble including a second repeating preamble pattern that is biased with respect to the second data bit value over the first data bit value, wherein the second repeating preamble pattern includes a second data signal that is balanced with respect to the first data bit values and the second data bit values; 
perform a second series of measurements based on a second series of burst transmissions from the optical transmitter, wherein second bursts in the second series of burst transmissions include the second burst preamble; and 
determine a second optical power level based on the second series of measurements.

Although methods/systems for determining power from an optical transmitter of an ONU for compliance with specifications of a PON are known in the art, there is no teaching, suggestion or motivation to generate a method/system that determines power from an optical transmitter of an ONU for compliance with specifications of a PON i.e. with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636